DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (drawn to multiple lenses) in the reply filed on 05/13/2022 is acknowledged. All claims, 1-20, will be examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the one of more lidar chips being configured to received lidar input signals that each includes light from one of the head output signals”. This limitation is unclear because claim 1 recites before the limitation at issue, that an emitter head receives lidar output signals from one or more lidar chips, and that the emitter head outputs head output signals that each includes light from one of the lidar output signals. Thus, the requirement that “the one or more lidar chips being configured to receive lidar input signals that each includes light from the one of the head output signals” is unclear because either (a) the head output signals have already originated from the lidar chip(s) and so this limitation is describing something similar to a closed loop system such that the light is circulating within/among the chip and emitter components, or (b) the claim language is missing an integral step that defines the “lidar input signals”, because the claim does not provide and origin and a relationship between or among the lidar input signals and the remaining claim limitations. Thus, the scope of the claim is ill defined as written. For purposes of examination, the lidar input signals will be interpreted as signals received from an object to be imaged/measured that ultimately originated at the recited lidar chip, but that are also received back at the same or at a different lidar chip after reflection from the object.
Claim 9 recites the limitation “wherein multiple lenses”, which is rendered unclear as to whether these multiple lenses are intended to refer to the “one or more lenses” from previous claims or are intended to introduce additional lenses. If the former, then there is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 recite the limitation "the platform".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the holder". There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the axis”. There is insufficient antecedent basis for this limitation in the claim. Further, regardless of antecedent basis, it is unclear how an axis, an intangible concept with no physical confines, is intended to be physically “spaced apart from the emitter head”. This lends to the claim being indefinite. 
Claim 20 recites the limitation “the data segments”. There is insufficient antecedent basis for this limitation in the claim. 
Additionally, the claim recites that the movement of the head output signals is stopped during the data segments, however, in claim 19 on which claim 20 depends, the movement of the head output signals is slower during the data segments. That is to say, claim 19 as written requires movement during data segments and claim 20 requires no movement. Therefore, it is unclear how the claimed invention can require both movement during data segments and no movement during data segments. Is the movement controllable such that the speed of movement is variable down to ceasing motion altogether? Are there only two states of movement: movement and no movement? And if so, how is the movement or lack thereof determined? Are the movement and lack of movement mutually exclusive or are they intended to exist sequentially? For these reasons the claim is rendered indefinite.
Further, the claim requires that during data segments, the movement of the head output signals is stopped. Since the claimed invention is drawn to a moveable emitter head for the purpose of scanning an environment, it is unclear why the head output signals would cease during data segments, since this would prevent a complete scan of a scene or of an object to be completed. Additionally, it is not readily understood what the purpose of benefit of stopping the scan during data segments would be, since as stated above, the scan is understood to be incomplete. Lastly, the language used implies that both the scan is stopped during data segments, but also that the data segment includes more than a singular point (hence use of the term “segment”) so that scanning of the entire segment is impossible. Therefore, the intention of this limitation is unclear from an operational and functional understanding of the claimed invention as set forth prior to this claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring (US 10222474).
1: Raring teaches a LIDAR system, comprising: an emitter head [col 33, line 61-col 34, line 10, laser diode] configured to receive LIDAR output signals from one or more LIDAR chips [col 33, line 61-col 34, line 10, laser diode chip 302] and to output head output signals that each includes light from one of the LIDAR output signals [col 33, line 61-col 34, line 10, laser beam output 306], the emitter head being movable relative to the one or more LIDAR chips [col 6, line 52-57 teaches that a laser diode based lighting system is controlled to dynamically change illumination pattern, beam angle, and beam location. Col 6, line 33-36 teaches a scanning MEMS or other beam scanner. While Raring does not explicitly teach movement of the emitter head with respect to a LIDAR chip, one of ordinary skill in the art would find this an obvious feature of a LIDAR system, as emitters, mirrors, and entire LIDAR systems, are used to carry out scanning. Thus, an implementation of moving an emitter, such as via rotation, is commonly employed in the art and would be a simple and alternative modification for the LIDAR system of Raring, as it does not itself produce any unexpected results.], and the one or more LIDAR chips being configured to receive LIDAR input signals that each includes light from one of the head output signals [such as via the LIDAR receiver illustrated in fig. 22A as component 2823 – also as described at col 88, line 65-col 89, line 12 or receiver module 2931 as in col 92, line 52-col 93, line 3].

2: Raring teaches at least one of the LIDAR input signals include LIDAR data indicating a distance and/or radial velocity between the one or more LIDAR chips and an object that reflects the at least one LIDAR input signal [col 88, line 65-col 89, line 12 describes a time of flight determine to calculate distance to surrounding objects].

3: Raring teaches the one or more LIDAR chips are each configured to generate an electrical signal that indicates a distance and/or radial velocity between the one or more LIDAR chips and an object that reflects the at least one LIDAR input signal [col 92, line 52-col 93, line 3 teaches converting received reflected optical signals to electrical signals indicating time of flight/distance to surrounding objects].

4: Raring teaches optical fibers carry the LIDAR output signals from the one or more LIDAR chips to the emitter head [at least col 20, line 4-14 teach fiber optic connection between the chip and light source].

5: Raring teaches the emitter head includes a beam steering mechanism for changing a direction of the head output signals relative to the emitter head [fig. 22A, transmission optics 2822; col 6, line 52-57 teaches that a laser diode based lighting system is controlled to dynamically change illumination pattern, beam angle, and beam location. Col 6, line 33-36 teaches a scanning MEMS or other beam scanner].

6: Raring teaches optical fibers carry the LIDAR output signals from the one or more LIDAR chips to the emitter head [at least col 20, line 4-14 teach fiber optic connection between the chip and light source], the beam steering mechanism includes a holder configured to hold the optical fibers [col 72, line 1-12 describes different optical fiber configurations, including “optical elements [and] specialized waveguide architectures”, which would lend one or ordinary skill in the art to find obvious that the waveguides would be in connection with an optical element and/or having a mount or holder or connection of some type to ensure proper connection and alignment of the waveguides, falling within the “specialized waveguide architectures”.], 2the head output signals each exit from a facet of one of the optical fibers [inherent feature of how light is output from an optical fiber], and the beam steering mechanism includes one or more lenses that each receives at least one of the head output signals [at least col 92, line 22-52 describes optical fiber connection between laser diode and lidar transmitter module, wherein transmission optics include a lens for scanning the light into an environment.].

7: Raring teaches the holder holds the facets of the optical fibers in a linear array [Raring explicitly lacks teaching of the fiber optic waveguides arranged in a linear array, however, a person of ordinary skill in the art of lidar devices including waveguide transmission would find obvious that a linear or cluster array would serve the same purpose and operate in the same way, barring some novel or unforeseen effect of one over the other, which is not readily understood from the instant application nor from the disclosure of Raring].

8: Raring teaches  the holder is configured to move relative to the one or more lenses and/or the one or more lenses are configured to move relative to the holder [the holder is configured to move relative to the one or more lenses and/or the one or more lenses are configured to move relative to the holder describes a scanning lens, which one or ordinary skill in the art would find obvious to move or to be modified to move, since the purpose of the scanning of Raring is to transmit light around an environment, which requires a movable scanner].

9: Raring teaches multiple lenses each receives at least one of the head output signals [at least col 131, line 41-44 teach multiple beam steering lenses].

10: Raring teaches the holder and the one or more lenses are positioned on a common platform [fig. 23 illustrates a lidar system in which the holder and lens(es) are positioned, the common platform being the substrate or housing or other material the components are necessarily situated upon].

11: Raring teaches an actuator configured to rotate the platform around an axis that extends through the platform [col 80, line 27-28, wherein an actuator is necessary to facilitate the rotation].

12: A person of ordinary skill in the art would find obvious providing movement to an otherwise stationary component for the purpose of increasing scanning accuracy or providing a more compact lidar system design, for instance. Since the lidar device of Raring allows for rotation of certain components for scanning purposes, it follows that only select components can be chosen rotate, such as the optical fiber waveguides or corresponding holder, for the purpose of reducing the actuator size or power consumption, for instance. See also the rejection of claims 6 and 11.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring (US 10222474) in view of Droz (US 10094916).
13: Raring explicitly lacks, but Droz teaches an actuator configured to translate the emitter head [col 26, line 57-67 teaches a robotic arm that translates a transmitter].

14: Raring explicitly lacks, but Droz teaches an actuator configured to rotate the emitter head around an axis [col 26, line 57-67 teaches a robotic arm that rotates a transmitter].

15: Raring teaches the axis is spaced apart from the emitter head since any axis can be conceived or imagined.

16: Raring explicitly lacks, but Droz teaches an actuator configured to translate the emitter head [col 26, line 57-67 teaches a robotic arm that translates a transmitter].

17: Raring explicitly lacks, but Droz teaches electronics configured to operate the emitter head so as to scan the head output signals to different sample regions in a field of view [col 26, line 57-67 teaches a robotic arm that translates and/or rotates a transmitter resulting in scanning different regions of a field of view].

Regarding the above claims, it would be obvious to modify the teaching of Raring to include the rotational and/or translatable actuation of a transmitter for the purpose of allowing for scanning of an environment and for precisely aligning a transmission system for measurement.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring (US 10222474) in view of Droz (US 10094916) and further in view of Hicks (US 10345447).
18: Raring explicitly lacks, but Hicks teaches the electronics are configured to scan the head output signals in a stepping-mode configuration [col 16, line 41-50 describes employing a stepping motor for scanning].

19: Raring explicitly lacks, but Hicks teaches wherein the stepping mode configuration includes re-location segments and data segments, the head output signals being moved between different sample regions during the re-location segments and the head output signals each illuminating a sample region during data segments, the movement of the head output signals being slower during the data segments than during the re-location segments [col 8, line 38-col 9, line 20 describes scanning at a slower rate during a region of interest].

20: A person of ordinary skill in the art would find obvious than a scan can be modified to increase or decrease scan rate or to pause or stop altogether when a desired parameter is achieved. 

Regarding the above claims, it would be obvious to modify the teaching of Raring to include the stepping motor scanning function with decreased scanning rate during a region of interest, for the purpose of increasing scan resolution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Tuesday, 7:00AM-3:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645